Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020,02/17/2021,05/18/2021 and 08/18/2021 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,890,653 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4,9,15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poupyrev et al, US 20160054803 A1 in view of Citation 2 ( CN 2014145834U)  both of record .
Pertaining to claim 1, Regarding Claim 1, Poupyrev teaches a smartphone (Fig. 1, mobile computing device 102), comprising: a microphone (Fig. 1, paragraph [0004] of the specification, audio interfaces, and the mobile device having a  microphone is a known technique); a radar system, implemented at least partially in hardware (Fig. 2, microwave radio element 212, paragraphs [0024] and [0025] of the specification, element 212 provides a radar field), configured to: provide a radar field (paragraph [0025] of the specification, radar field); sense reflections from an object in the radar field 
Regarding Claim 2, Citation 2 teaches that the non-operational mode is a mode in which: the microphone is powered off; or the microphone is powered on, and the microphone cannot be used to record or act on an audio input (paragraph [0026] of the specification, a sleep mode). 
Regarding Claim 3, Poupyrev teaches that the object in the radar field is a user (Fig. 1, person 108); and the voice input trigger is a three-dimensional 3D) gesture by the user (Fig. 1, up-and-down gesture 112). 
Regarding Claim 4, although Poupyrev and Citation 2 do not teach that the radar- based application is further configured to cause, responsive to not receiving a voice input within a threshold time of receiving the voice input trigger, the microphone to enter the non-operational mode, Citation 2 teaches that when no human body is detected for a preset time, a human body detection module drives a microphone to switch to a sleep mode (paragraph [0026] of the specification). Persons having ordinary skill in the field of human- computer interaction can easily conceive of simply modifying such a mechanism of "no human body is detected for a preset time " to "no voice instruction is detected for a preset time," so as to achieve the object of saving power consumption of the microphone. Hence, the difference can be arrived at by merely a simple modification. 
Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poupyrev et al, US 20160054803 A1 in view of Citation 2 ( CN 2014145834U)  in further view of Citation 3 ( CN 108334199 A)  all of record   .

Regarding Claim 5, Citation 2 teaches that the smartphone further comprises a voice interface module that is configured, responsive to the microphone entering the operational mode, to receive, at a first time, a voice command (paragraph [0030] of the specification). Claim 5 differs from Poupyrev and Citation 2 in that: the voice command being a command directed to a device that can be interacted with via the radar-based application; and the radar-based application is further configured to receive, at a second time that is later than the first time and within a threshold time of the voice interface module receiving the voice command, a 3D gesture that specifies a particular device to which the voice command is directed. It is found that Citation 2 teaches that a gesture detection can be performed by a radar or other means (paragraph [0027] of the specification), and Citation 3 teaches a human- computer interaction method (Fig. 1), where a voice command can be combined with gestures to confirm the user's intent to generate interactive instructions (Fig. 1; paragraphs [0111]-[0114] of the specification). Hence, persons having ordinary skill in the art have motives to combine the technical content of Poupyrev, Citation 2 and 3. 
Regarding Claim 6, Citation 2 teaches that the smartphone further comprises a voice interface module that is configured, responsive to the microphone entering the operational mode, to receive, at a first time, a voice command (paragraph [0030] of the specification). Claim 6 differs from Poupyrev and Citation 2 in that: the voice command being a command to adjust a function of a device that can be interacted with via the radar-based application; and the radar-based application is further configured to receive, at a second time that is later than the first time and within a threshold time of 
Claim 7 provides an audio message (paragraph [0030] of the specification). Claim 7 differs from Poupyrev and Citation 2 in that: receive, within a duration of the audio message, another 3D gesture, the other 3D gesture corresponding to a command to cease providing the audio message; and responsive to receiving the other 3D gesture, cease providing the audio message. It is found that Citation 2 teaches that a gesture detection can be performed by a radar or other means (paragraph [0027] of the specification), and Citation 3 teaches a human-computer interaction method (Fig. 1), where a voice command can be combined with gestures to confirm the user's intent to generate interactive instructions (Fig. 1; paragraphs [0111]-[0114] of the specification). Since Poupyrev and Citation 2 and 3 all belong to the technical field related to "human-
Regarding Claim 8, Poupyrev teaches that the radar system further comprises a digital beamformer and an angle estimator, and the radar system is configured to monitor angles in a field of view between approximately -90 degrees and approximately 90 degrees (Figs. 1 and 3, the radar field is provided with at least one stereoscopic space area for detecting gestures, and the area is a conical range). 
Regarding Claim 9, Poupyrev teaches the electronic device of claim 1, wherein the electronic device comprises: a tablet computing device; a wearable computing device; a smartphone; a home appliance; or a home-automation system (see fig.2 with a smartphone).
Claim 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poupyrev et al, US 20160054803 A1 in view of Citation 3 ( CN 108334199 A)  in further view of Citation 4 ( CN 107765846 A)  all of record   
Regarding Claim 10, Poupyrev teaches a system (Fig. 2), comprising: an electronic device (Fig. 1, mobile computing device 102) that includes a microphone (Fig. 1, paragraph [0004] of the specification, audio interfaces, and the mobile device having a microphone is a known technique); a radar system, implemented at least partially in 
Regarding Claim 11, Citation 4 teaches that the electronic device includes an image-capture device (paragraph [0053] of the specification); the interaction manager is further configured to: generate the virtual map based on a scan of the environment by the image-capture device (Fig. 3; paragraph [0053] of the specification). Claim 10 differs from Poupyrev and Citation 3 and 4 in that: responsive to a determination that the image-capture device has stopped moving, cause the image-capture device to enter a non-operational mode. However, such the difference only relates to known techniques, such as when the image-capture action is completed, the camera lens is turned off. Thus, the invention of Claim 11 can easily be arrived at by persons having ordinary skill in the art based on conventional techniques prior to the time of filing.
Regarding Claim 12, Citation 4 teaches that the voice command is a command to adjust a function of the at least one of the one or more identified devices (paragraphs [0055]-[0058] of the specification); and the sub-command corresponding to the 3D gesture specifies an amount of adjustment to the function of the at least one of the identified devices (paragraphs [0055]-[0058] of the specification). 
Regarding Claim 13, Citation 4 teaches that the sub-command is a command that adds to, restricts, directs, or fine-tunes the voice command (paragraphs [0055]-[0058] of the specification). 
Regarding Claim 14, Poupyrev teaches the electronic device of claim 10, wherein the electronic device comprises: a tablet computing device; a wearable 
Regarding Claim 15, it claims "a method implemented in an electronic device." However, its corresponding technical features are disclosed in "a smartphone" of Claim 1. 
Regarding Claims 16, 17, 19 and 20, the technical content further defined thereof are identical to Claims 2, 4, 5 and 6, respectively
Regarding Claim 18, Poupyrev teaches a three-dimensional (3D) gesture by the user (Fig. 1); or a movement by the user to within a threshold distance from the smartphone (Fig. 1). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449.  The examiner can normally be reached on M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819